DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claim:
Claim 30, on line 8, “the first STA” has been replaced with --a first STA--.
Claim 35, on line 7, “the first STA” has been replaced with --a first STA--.
Allowable Subject Matter
3.          Claims 21-40, 56 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claims 21, 30, 35, Kneck et al US 20170191052 teaches automatic power save delivery compatible with 802.11n frame aggregation and block acknowledgement; Wong et al US 10,129,826 teaches implicit power management mode and state transitions. However, the teaching of the prior art either combined or alone fails to teach cause the first STA to be in a power save state between the first block acknowledgement until receipt of a second MU-MIMO PPDU including a second aggregate medium access control (MAC) protocol data unit (A-MPDU); and process a second block acknowledgement communicated to acknowledge the reverse direction communication.
Dependent claims 22-29, 31-34, 36-40, 56 are allowable for the same reason.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nhan T. Le whose telephone number is 571-272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649